SUMMARY ORDER

Appeal from the United States District Court for the Eastern District of New York CBlock, J.).
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant Yahya Beheshtitabar appeals from an order entered in the United States District Court for the Eastern District of New York (Block, J.) dismissing his action pursuant to Rules 16(f) and 37(b)(2)(C) for failure to comply with a pretrial order to file an amended complaint. We review a dismissal for failure to comply with a court order for an abuse of discretion. See Valentine v. Museum of Modem Art, 29 F.3d 47, 49 (2d Cir.1994).
We see no abuse of discretion. “The severe sanction of dismissal with prejudice may be imposed even against a plaintiff who is proceeding pro se, so long as a warning has been given that noncompliance can result in dismissal.” Valentine, 29 F.3d at 50. The district court expressly warned Beheshtitabar twice that failure to comply with the court’s order might result in dismissal, first when it issued its initial order to file an amended complaint, and again when it granted his request for an extension of time to file the amended complaint. More than two weeks after the extended deadline passed, the district court dismissed the action with prejudice because it had “not received an amended complaint or any other correspondence” from Beheshtitabar. Beheshtitabar’s alleged latent heart condition, raised for the first time on appeal, is no excuse for failure to respond to the district court’s order.
The motion filed by Beheshtitabar on June 13, 2002, styled “Motion for Summary Judgment,” is denied.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.